 1                                                    The Honorable Stanley A. Bastian
 2   Ryan M. Best, WSBA 33672
 3   Best Law PLLC
     905 W. Riverside, Suite 409
 4   Spokane, WA 99201
     Phone: (509) 624-4422
 5
     Fax: (509) 703-7957
 6   Email: ryan.best@bestlawspokane.com

 7
                          UNITED STATES DISTRICT COURT
 8                       EASTERN DISTRICT OF WASHINGTON
 9
     TRI-CITY RAILROAD COMPANY,                   Case No. 2:19-cv-00045
10
     LLC, a Washington limited liability
11   company
               Plaintiff,                         PLAINTIFF’S RESPONSE IN
12                                                OPPOSITION TO PREFERRED
                                                  FREEZER SERVICES OF
     vs.                                          RICHLAND, LLC’S MOTION FOR
13                                                INJUNCTIVE RELIEF
14   PREFERRED FREEZER SERVICES
     OF RICHLAND, LLC, a Delaware
15   limited liability company,
16               Defendant.
                                I. INTRODUCTION
17
           This Court should deny Preferred Freezer’s Motion for Injunctive Relief
18
19   because Preferred Freezer has brought a federal motion in a federal court, but
20   failed to follow federal procedures and did not cite a single federal rule, statute, or
21
     federal holding that would allow this Federal Court to abandon the precedent for
22
     federal procedures under Erie R. Co. v. Tompkins, 304 U.S. 64, 58 S.Ct. 817
23
24   (1938).

25

      PLAINTIFF’S RESPONSE IN OPPOSITION TO
      PREFERRED FREEZER SERVICES OF RICHLAND,
      LLC’S MOTION FOR INJUNCTIVE RELIEF   -1
 1          Preferred Freezer did not plead for injunctive relief as a counter-claim nor
 2   did Preferred Freezer list injunctive relief in its prayer for relief. SOF ¶ 15. Instead
 3
     of researching, citing, and analyzing the four factors that thousands of federal
 4
     courts have required to grant injunctive relief, Preferred Freezer cited the three
 5
 6   factors that the State Courts in Washington use for granting injunctive relief.

 7         If this Court chooses not to use the federal four-factor test for granting
 8
     injunctive relief used by thousands of other federal courts, then this Court should
 9
     deny Preferred Freezer’s Motion for Injunctive relief because Preferred Freezer has
10
11   not established any of the elements for injunctive relief as required by Washington

12   State Law. If this Court were to grant Preferred Freezer’s motion notwithstanding
13
     the well-established principles, this Court must require Preferred Freezer to post a
14
     substantial bond pursuant to RCW 7.40.080 and CR 65(c).
15
16                 II.   SUMMARY OF UNCONTROVERTED FACTS

17         Pursuant to LR 56.1, Plaintiff filed herewith a STATEMENT OF
18   MATERIAL FACTS NOT IN DISPUTE (hereinafter “SOF”) setting forth a
19
     detailed disclosure of relevant events. Unless otherwise noted, terms not defined
20
     herein are defined in the SOF.
21
22
23
24
25

      PLAINTIFF’S RESPONSE IN OPPOSITION TO
      PREFERRED FREEZER SERVICES OF RICHLAND,
      LLC’S MOTION FOR INJUNCTIVE RELIEF   -2
 1                       III.    ARGUMENT AND AUTHORITY
 2   A.   This Court should deny Preferred Freezer’s Motion for Injunctive Relief
 3        because TCRY has Exclusive Use of the trackage and Preferred Freezer
          cannot interfere with TCRY exercising its Right to Exclusive Use.
 4
           “When the exclusive use of a thing is granted, the thing itself is by such terms
 5
 6   conveyed.” W. Union Tel Co v. W. & Atl. R Co., 91 U.S. 283, 288, 23 L. Ed. 350

 7   (1875). “Exclusivity is established when . . . a group shows that it used and occupied
 8
     the land to the exclusion of other . . . groups. Native Vill. of Eyak v. Blank, 688 F.3d
 9
     619, 623 (9th Cir. 2012) (citing United States v. Pueblo of San Ildefonso, 513 F.2d
10
11   1383, 1394 (Ct.Cl.1975)).

12         Preferred Freezer granted TCRY exclusive use of the trackage as well as
13
     access to the trackage 24 hours per day, seven days per week. SOF ¶ 2 & 9. Pursuant
14
     to the expressed terms of the Agreement between Preferred Freezer and TCRY,
15
16   TCRY performed all of the car handling exercises on the trackage, including the

17   handling of cars for Preferred Freezer, BNSF, and UP. SOF ¶ 19. In exchange for
18   TCRY’s services, Preferred Freezer (until the Amendment modified the
19
     Agreement’s terms) made payments to TCRY. BNSF and UP also paid TCRY for
20
     services rendered on the trackage. SOF ¶¶ 7-8.
21
22         Tri-City Railroad’s Operations Manager, Jose Romero, in his declaration, has

23   testified that he made himself available to BNSF and UP 24 hours per day, 7 days
24
     per week in order to communicate and accommodate car-handling operations on the
25

      PLAINTIFF’S RESPONSE IN OPPOSITION TO
      PREFERRED FREEZER SERVICES OF RICHLAND,
      LLC’S MOTION FOR INJUNCTIVE RELIEF   -3
 1   trackage, since only Tri-City Railroad had the ability to perform such maneuvers on
 2   the trackage. SOF ¶ 19.
 3
           The expressed language of the contract is not ambiguous, however should this
 4
     Court look to the course of dealings between Preferred Freezer and Tri-City
 5
 6   Railroad, the Court must conclude that since the Agreement between Preferred

 7   Freezer and Tri-City Railroad was signed on January 22, 2016, both Preferred
 8
     Freezer and Tri-City Railroad have interpreted the exclusivity clause in the
 9
     Agreement to mean that Tri-City Railroad was the only entity allowed to perform
10
11   car-handling maneuvers on the trackage and that Tri-City Railroad was allowed to

12   charge for its services. ¶¶ 1-9.
13
           Because the course of dealings between Preferred Freezer and Tri-City
14
     Railroad establishes Tri-City Railroad’s exclusive use of the trackage, this Court
15
16   should deny Preferred Freezer’s Motion for Injunctive Relief.

17   B.    This Court should deny Preferred Freezer’s Motion for Injunctive Relief
           because it has not cited, analyzed, nor met any of the factors to grant
18         injunctive relief.
19
           “[A] plaintiff seeking a permanent injunction must satisfy a four-factor test
20
     before a court may grant such relief. A plaintiff must demonstrate: (1) that it has
21
22   suffered an irreparable injury; (2) that remedies available at law, such as monetary

23   damages, are inadequate to compensate for that injury; 3) that, considering the
24
     balance of hardships between the plaintiff and defendant, a remedy in equity is
25

      PLAINTIFF’S RESPONSE IN OPPOSITION TO
      PREFERRED FREEZER SERVICES OF RICHLAND,
      LLC’S MOTION FOR INJUNCTIVE RELIEF   -4
 1   warranted; and (4) that the public interest would not be disserved by a permanent
 2   injunction.” Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 156–57, 130 S.
 3
     Ct. 2743, 2756, 177 L. Ed. 2d 461 (2010) (quoting eBay Inc. v. MercExchange,
 4
     L.L.C., 547 U.S. 388, 391, 126 S.Ct. 1837 (2006)).
 5
 6      1. Irreparable Injury

 7         Preferred Freezer has not alleged that it will, or could, suffer irreparable injury
 8
     as a result of Tri-City Railroad Company, LLC (“TCRY”) leaving its locomotives
 9
     on the trackage on which TCRY maintains exclusive use. SOF ¶ 14. Preferred
10
11   Freezer also does not own the land it claims to own. SOF ¶ 18.

12         Because Preferred Freezer has failed to demonstrate any past or potential
13
     future injuries as a result of the locomotives being on the trackage, Preferred Freezer
14
     cannot demonstrate to this Court that any such injury could be irreparable. Therefore,
15
16   this Court must find that Preferred Freezer has not satisfied the first factor.

17      2. Remedies available at law, such as monetary damages, are inadequate to
           compensate for that injury.
18
19         Preferred Freezer has not alleged that it will, or could, suffer any injury as a

20   result of TCRY leaving its locomotives on the trackage of which TCRY maintains
21
     exclusive use. SOF ¶ 14.
22
           Because Preferred Freezer has not shown that it has suffered any injury
23
24   whatsoever, Preferred Freezer cannot demonstrate to this Court that monetary

25

      PLAINTIFF’S RESPONSE IN OPPOSITION TO
      PREFERRED FREEZER SERVICES OF RICHLAND,
      LLC’S MOTION FOR INJUNCTIVE RELIEF   -5
 1   damages would not be sufficient to remedy any such injury and as a result, this Court
 2   should find that Preferred Freezer has not satisfied the second factor. SOF ¶17.
 3
        3. Considering the balance of hardships between the plaintiff and
 4         defendant, a remedy in equity is warranted.
 5
           Preferred Freezer has not alleged any hardship as a result of TCRY storing
 6
     locomotives on trackage of which TCRY maintains exclusive use. SOF ¶ 14. TCRY
 7
 8   however is suffering financial hardship every day that TCRY cannot exercise its

 9   exclusive right to operate the trackage. SOF ¶ 12.
10         Because only TCRY has expressed any hardship in this matter, this Court
11
     should find that the third factor weighs in favor of TCRY.
12
        4. Public interest would not be disserved by a permanent injunction per
13
           Monsanto.
14
           Preferred Freezer has not presented this Court with any information to show
15
16   that public interest would not be disserved by a permanent injunction. SOF ¶ 14.

17         Preferred Freezer has not demonstrated that the public interest will not be
18   disserved and the silence of Preferred Freezer on this matter does not shift the burden
19
     of showing public interest would not be disserved to TCRY.
20
           Because Preferred Freezer has not presented this Court with any evidence to
21
22   demonstrate that public interest would not be impacted by an injunction, this Court

23   should find that Preferred Freezer has not satisfied the fourth factor.
24
25

     PLAINTIFF’S RESPONSE IN OPPOSITION TO
     PREFERRED FREEZER SERVICES OF RICHLAND,
     LLC’S MOTION FOR INJUNCTIVE RELIEF   -6
 1         Preferred Freezer did not plead for injunctive relief as a counter-claim nor did
 2   Preferred Freezer list injunctive relief in its prayer for relief. Instead of researching,
 3
     citing, and analyzing the four factors that thousands of federal courts have required
 4
     to grant injunctive relief and as a result, this Court should deny Preferred Freezer’s
 5
 6   Motion for Injunctive Relief.

 7   C.    If this Court decides instead to apply the State Law test then pursuant to
 8         Washington State Law, this Court should deny Preferred Freezer’s
           Motion for Injunctive Relief because Preferred does not meet the criteria
 9         to allow injunctive relief.
10    1. Preferred Freezer does not have a clear legal or equitable right to use of
11       the trackage.

12         An injunction “will not issue in a doubtful case.” Tyler Pipe Indus., Inc. v.
13
     State, Dep't of Revenue, 96 Wn.2d 785, 793, 638 P.2d 1213, 1217 (1982) (quoting
14
     Isthmian S.S. Co. v. National Marine Eng'rs' Beneficial Ass'n, 41 Wash.2d 106, 117,
15
16   247 P.2d 549 (1952)). When a party has “not made the requisite showing of a

17   likelihood of success on the merits . . . [that party] has not established a clear legal
18   or equitable right.” (See Tyler Pipe Indus., Inc. v. State, Dep't of Revenue, 96 Wn.2d
19
     785, 794, 638 P.2d 1213, 1218 (1982)).
20
           TCRY owns the legal and equitable rights of exclusive use of the trackage on
21
22   Preferred Freezer’s property. SOF ¶¶ 2 & 9. In TCRY’s Complaint for Damages,

23   which is still pending, TCRY seeks declaratory judgment on this fact. SOF ¶¶ 10 &
24
     13.
25

      PLAINTIFF’S RESPONSE IN OPPOSITION TO
      PREFERRED FREEZER SERVICES OF RICHLAND,
      LLC’S MOTION FOR INJUNCTIVE RELIEF   -7
 1         Until the issue regarding the ownership of legal and equitable rights regarding
 2   the trackage has been established by this Court, Preferred Freezer cannot show a
 3
     likelihood of success, and therefore has not established a clear legal or equitable
 4
     right. SOF ¶ 16.
 5
 6    2. Preferred Freezer cannot have an immediate fear of invasion of a right that
         Preferred Freezer does not have.
 7
 8         A party is not entitled to injunctive relief when predicating its request for

 9   injunctive relief on a right that the party does not have. (See Citizens For Fair Share
10   v. State Dep't of Corr., 117 Wash. App. 411, 436, 72 P.3d 206, 219 (2003)).
11
           Because Preferred Freezer has not established a legal and equitable right to
12
     the trackage on its property, it is impossible for Preferred Freezer to demonstrate an
13
14   immediate fear of violation of that right. SOF ¶¶ 11 &15.

15         Pursuant to the agreement between TCRY and Preferred Freezer, TCRY has
16
     the exclusive right to use the trackage, which provides only TCRY with the right to
17
     store railcars or locomotives on the trackage. SOF ¶¶ 2 & 9.
18
19    3. Preferred Freezer has not shown, nor can it show, past or potential “Actual
         and Substantial Injury”.
20
           Injunctive relief is “not warranted where they are based on a generalized
21
22   threat of lost revenue, market value, and goodwill.” Demarest v. City of

23   Leavenworth, CV-11-0072-JLQ, 2012 WL 13093598, at *2 (E.D. Wash. Feb. 28,
24
     2012) (citing Los Angeles Memorial Coliseum Com'n v. Nat'l Football League, 634
25

      PLAINTIFF’S RESPONSE IN OPPOSITION TO
      PREFERRED FREEZER SERVICES OF RICHLAND,
      LLC’S MOTION FOR INJUNCTIVE RELIEF   -8
 1   F.2d 1197, 1202-03 (9th Cir. 1980)). “Speculative injury does not constitute
 2   irreparable injury.” Goldie's Bookstore, Inc. v. Superior Court of State of Cal., 739
 3
     F.2d 466, 472 (9th Cir. 1984).
 4
           Preferred Freezer has remained curiously silent regarding this essential
 5
 6   element for obtaining injunctive relief. Preferred Freezer’s only reference to its

 7   alleged “actual and substantial injury” is that Preferred Freezer is “exposed to an
 8
     increased risk” of a potential event that could possibly result in Preferred Freezer
 9
     being liable for damages that might result from the potential event. SOF ¶ 17.
10
11         Exposure to a risk of damages resulting from a possible future event does not

12   show past or potential “actual and substantial injury”.
13
       If This Court Grant’s an Injunction, the Court Must Require Defendant to
14          Post a Substantial Bond pursuant to RCW 7.40.080 and CR 65(c).

15         It has been long established in Washington State that a party seeking
16
     injunctive relief must post a bond. “Where a statute requires the giving of a bond as
17
     a condition precedent to the granting of an injunction . . . it is error in such case to
18
19   grant the injunction without the required bond.” W. Acad. of Beaux Arts v. De Bit,

20   101 Wash. 42, 45, 171 P. 1036, 1037 (1918). Additionally, it is well-established that
21
     the court may not disregard the bond requirement. “[W]here a statute requires the
22
     giving of a bond as a condition precedent to the granting of an injunction, the court
23
24   is not at liberty to disregard such statute[.]” Irwin v. Estes, 77 Wn.2d 285, 286, 461

25   P.2d 875, 876 (1969).

      PLAINTIFF’S RESPONSE IN OPPOSITION TO
      PREFERRED FREEZER SERVICES OF RICHLAND,
      LLC’S MOTION FOR INJUNCTIVE RELIEF   -9
 1             If this Court decides to grant Defendant’s Motion for Injunctive Relief then
 2   RCW 7.40.080, CR 65(c), and Washington State caselaw interpreting RCW
 3
     7.40.080 and CR 65(c) requires this Court to compel Preferred Freezer to post a
 4
     substantial bond.
 5
 6                                     IV.    CONCLUSION

 7             Preferred Freezer’s motion does not comply in any way with federal
 8
     procedures or standards. It fails as a matter of federal procedural law. However, it
 9
     also fails under the Washington State law standard.
10
11             Washington law has established that injunctive relief is only appropriate

12   when the movant can show: 1) a clear legal or equitable right; 2) a well-grounded
13
     fear of immediate invasion of that right; and 3) an actual and substantial injury as a
14
     result.
15
16             Preferred Freezer’s motion also fails on the facts. It does own the land it

17   claims, and it accepted valid consideration to grant TCRY exclusive use of the
18   tracks.
19
               Because Preferred Freezer has not been able to establish any of the required
20
     elements for allowing injunctive relief, Plaintiff requests this Court to deny
21
22   Preferred Freezer’s Motion for Injunctive Relief.

23             Dated this 22nd       day of April 2019.
24
25

      PLAINTIFF’S RESPONSE IN OPPOSITION TO
      PREFERRED FREEZER SERVICES OF RICHLAND,
      LLC’S MOTION FOR INJUNCTIVE RELIEF     - 10
 1                                           BEST LAW, PLLC
 2
                                              /Ryan M. Best
 3                                           Ryan M. Best
                                             Best Law PLLC
 4
                                             905 W. Riverside, Suite 409
 5                                           Spokane, WA 99201
                                             Telephone: (509) 624-4422
 6                                           Email: ryan.best@bestlawspokane.com
 7
 8
 9                              CERTIFICATE OF SERVICE
10          I hereby certify that on April 22, 2019, I electronically filed the foregoing
     with the Clerk of the Court using the CM/ECF System, which in turn automatically
11   generated a Notice of Electronic Filing (NEF) to all parties in the case who are
     registered users of the CM/ECF System. The NEF for the foregoing specifically
12   identifies recipients of electronic notice.
13
14                                           s/ Ryan M. Best
                                             RYAN M. BEST, WSBA No. 33672
15
                                             905 W. Riverside, Ste. 409
16                                           Spokane, WA 99201
                                             Phone: (509) 624-4422
17                                           Fax: (509) 703-7957
18                                           Email: ryan.best@bestlawspokane.com

19
20
21
22
23
24
25

     PLAINTIFF’S RESPONSE IN OPPOSITION TO
     PREFERRED FREEZER SERVICES OF RICHLAND,
     LLC’S MOTION FOR INJUNCTIVE RELIEF   - 11
